Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant’s IDS filed 9/4/2020 and 5/1/2020 have been considered. See attached signed copies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea/concept of analyzing data via mathematical steps without significantly more. The claims recite receiving and performing analysis on object data, and extracting information from the result of the analysis. This judicial exception is not integrated into a practical application because the claimed analysis is not sufficiently integrated into a specific industrial process/technology resulting in an improvement to the process/technology; therefore, no meaningful limit on the judicial exception is imposed. Note that the general linking of the judicial exception to a particular technological environment or field of use is insufficient to deem the claims sufficiently integrated into a practical application. See MPEP 2106.05(h). Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a data processing apparatus is recited at a high-level of generality (i.e., as a generic processor performing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sparse" in claims 14 and 15 is a relative term which renders the claim indefinite.  The term "sparse" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 16 is rejected by virtue of its dependency.
Claim 16 recites the limitation "the correction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-6, 9-12, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 9,946,165 (‘165). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1:   ‘165 claims a diagnostic apparatus for use in relation to an industrial process, the apparatus comprising a data processing apparatus programmed to at least perform: receiving object data for a set of product units that have been subjected nominally to the same industrial process, the object data for each product unit representing one or more parameters measured on the product unit at points spatially distributed across the product unit (C45L5-13); defining a multidimensional space in which the object data for each of the product units can be represented as a vector (C45L14-16); performing a multivariate analysis on the object data to obtain one or more component vectors in the multidimensional space (C45L17-19); and extracting diagnostic information about the industrial process using the component vectors (C45L20-25).

Claim 4:   ‘165 claims the apparatus as claimed in claim 1, arranged to receive for use as the object data spatially distributed measurements of one or more of overlay, critical dimension, side wall angle, wafer quality, focus (C45L30-33).
Claim 5:   ‘165 claims the apparatus as claimed in claim 1, arranged to extract diagnostic information at least partly by designating certain product units as product units of interest based on the positions of their vectors when projected onto one or more of the component vectors (C45L22-25).
Claim 6:   ‘165 claims the apparatus as claimed in claim 5, arranged to designate as being of interest those product units whose vectors occupy outlying positions when projected onto a selected one of the component vectors (C45L34-38).
Claim 7:   ‘165 claims the apparatus as claimed in claim 5, arranged to designate as being of interest those product units whose vectors occupy an outlying region in a plane defined by a selected two or more of the component vectors (C45L34-38).
Claim 9.   ‘165 claims the apparatus as claimed in claim 1, further arranged to receive context data representing one or more parameters of the industrial process as applied to each individual product unit, and further programmed to extract diagnostic information using the context data (C45L39-43).
Claim 10:   ‘165 claims the apparatus as claimed in claim 9, programmed to extract the diagnostic information at least partly by identifying correlation between the identification of product units as being of interest based on the component vectors and one or more parameters in the context data (C45L44-48).
Claim 11:   ‘165 claims the apparatus as claimed in claim 9, programmed to extract diagnostic information by displaying one- or more-dimensional plots of product unit 
Claim 12:   ‘165 claims the apparatus as claimed in claim 1, adapted for use where the industrial process includes performing one or more lithographic, physical and/or chemical operations by different individual processing apparatuses on different individual product units, and wherein the context data includes at least one parameter identifying the individual processing apparatus used for a given operation (C45L56-62).
Claim 14:   ‘165 claims the apparatus as claimed in claim 1, wherein the extraction of diagnostic information comprises: receiving sparse object data for one or more further product units that have been subjected nominally to the same industrial process as the set of product units, the sparse object data for the further product unit(s) representing the one or more parameters measured on the product unit(s) at points spatially distributed across the product unit with a lower density than the measurements received for the set of product units, analyzing the sparse object data by reference to at least a subset of the component vectors identified by the multivariate analysis; and combining the sparse object data with the component vectors in accordance with the result of the analyzing step, thereby to reconstruct object data representing the one or more parameters measured on the further product unit(s) at points spatially distributed across the product unit with a higher density than the sparse object data (C46L11-30).
Claim 15:   ‘165 claims the apparatus as claimed in claim 14, wherein the analyzing of the sparse object data is performed by reference to sparse versions of the component vectors, each sparse version of a component vector being generated by sub-sampling 
Claim 16:   ‘165 claims the apparatus as claimed in claim 14, further programmed to generate context criteria for use in determining to which product units the correction should be applied by comparing the context criteria to further context data describing parameters of industrial process as applied to the further product units (C46L24-32).
Claim 17:   ‘165 claims the apparatus as claimed in claim 1, further programmed to generate correction data for use in controlling the industrial process, where the industrial process comprises a mixture of lithographic patterning operations and physical and/or chemical operations, and programmed to generate the correction data for applying corrections in a lithographic patterning operation (C46L34-38).
Claim 18:   ‘165 claims the apparatus as claimed in claim 1, further comprising a controller arranged to control a lithographic apparatus by applying corrections based on the extracted diagnostic information (C46L39-42).
Claim 19:   ‘165 claims the apparatus as claimed in claim 1, wherein the object data prior to the multivariate analysis and the component vectors obtained by the multivariate analysis are both expressed as vectors in the same multidimensional space (C45L14-19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        10/22/2021